DETAILED ACTION
Prosecution History
Claims 1, 6, 11 and 16 have been amended.
Claims 1, 2, 6, 11, 12 and 16 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s amendment was given in an interview with Andrew Aubert on 14 May, 2020.
The application has been amended as follows: 
In Claim 1 change line 42 from: “change in one or more of the care plans for the first plurality of patients in any of the” to: - - change in one or more of the care plans for the first plurality of patients in the third one of the - - .
In Claim 11 change line 48 from: “change in one or more of the care plans for the first plurality of patients in any of the” to: - - change in one or more of the care plans for the first plurality of patients in the third one of the - - .



Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method and system for managing 
The claims recite an abstract method of organizing human activity that can be performed mentally. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite communicating a change to a care plan for a patient or a cohort of patients, and implementing said change. The specification discloses that, once changed, patients continue to provide feedback into an iterative process. Implementing a change in a patient care plan, determined based on an abstract process, is construed as “administering a treatment or prophylaxis”; thereby integrating any abstract idea into a practical application.
The most remarkable prior art of record is as follows:
Brown: U.S. Patent Number 5,933,136 A 
Gandy et al: U.S. Publication Number 2018/0113985 A1
Mayer et al: U.S. Publication Number 2004/0193446 A1
Nadas et al: U.S. Publication Number 2009/0043633 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 26 March, 2022